       CASE 0:16-cv-04094-JRT-LIB Doc. 79-1 Filed 01/22/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MINNESOTA

TELESCOPE MEDIA GROUP, a
Minnesota  corporation, CARL
LARSEN and ANGEL LARSEN,                Case No. 0:16-cv-04094-JRT-LIB
the founders and owners of
TELESCOPE MEDIA GROUP,
                   Plaintiffs,
       vs.
REBECCA LUCERO, in her official
capacity as Commissioner of the         Chief Judge John R. Tunheim
Minnesota Department of Human
Rights, and KEITH ELLISON, in
his official capacity as Attorney       Magistrate Judge Leo I. Brisbois
General of Minnesota,
                   Defendants.


               LR 7.1(f) CERTIFICATE OF COMPLIANCE


      I hereby certify that that Plaintiff’s Reply in Support of Their Motion for

Voluntary Dismissal With Prejudice Under Rule 41(a)(2) complies with the

requirements of Local Rule 7.1(f) because it has been prepared in 13-point

Century Schoolbook, a proportionally spaced font.

      I further certify that this brief complies with the type-volume limitation
of Local Rule 7.1(h) because it (together with the supporting memoranda)

contains 4,049 words, according to the count of Microsoft Word 365. This word

processing program has been applied specifically to include all text, including

headings, footnotes and quotations in the word count.
       CASE 0:16-cv-04094-JRT-LIB Doc. 79-1 Filed 01/22/21 Page 2 of 2




Dated this 22nd day of January, 2021.

                                          /s/Jeremy D. Tedesco
                                         Jeremy D. Tedesco, AZ 023497*
                                         ALLIANCE DEFENDING FREEDOM
                                         15100 N. 90th Street
                                         Scottsdale, Arizona 85260
                                         (480) 444-0020
                                         (480) 444-0028 Fax
                                         jtedesco@ADFlegal.org

                                         *Admitted Pro Hac Vice

                                         Attorney for Plaintiffs




                                     2
